Citation Nr: 0721582	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  06-26 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a rating in excess of 50 percent for mild 
degenerative changes at T12-L1, L4-L5 and L5-S1, status post 
decompressive lumbar laminectomy of L4 and L5 bilaterally, 
with posterolateral fusion using autologous bone graft.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from February 1973 to 
August 1974 with the United States Air Force and from June 
1976 to August 1982 with the United States Navy.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted a temporary total rating based on VA 
hospitalization and surgery necessitating convalescence, 
effective October 25, 2005, until the end of April 2006.  
Thereafter, an evaluation of 40 percent was assigned.  The 40 
percent rating was increased to 50 percent in the August 2006 
statement of the case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

On a statement which was received at the Board in June 2007, 
the veteran requested that he be scheduled for a hearing to 
be conducted by a Veteran's Law Judge at the Lincoln, 
Nebraska RO.  The veteran has not been afforded his requested 
hearing.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing in accordance with 
the docket number of his appeal.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

